[formof2017stockbasedcomp001.jpg]
HNI Corporation 2017 Stock-Based Compensation Plan: Stock Option Award Agreement
Congratulations on your selection as a Participant who will receive an option
grant under the HNI Corporation 2017 Stock-Based Compensation Plan. This Award
Agreement (this “Agreement”) provides a brief summary of your rights under the
Plan. Capitalized terms found but not defined in this Agreement are defined in
the Plan. The Plan provides complete details of all of your rights under the
Plan and this Agreement, as well as all of the conditions and limitations
affecting your rights. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan's terms shall completely supersede
and replace the conflicting terms of this Agreement. The option granted to you
under this Agreement is a non-statutory stock option. Overview of Your Stock
Option 1. Number of Shares Granted under this Option: 2. Date of Grant: 3.
Exercise Price: 4. Vesting of Options: Subject to the terms of Section 8 below,
100% or any portion of the Shares covered by this option may be purchased on or
after ____________. 5. Method of Exercise and Payment: Participant may exercise
this option by contacting Fidelity Stock Plan Services, selecting the exercise
method and authorizing the exercise. 6. Expiration Date of Option: 7.
Non-Transferability of Options: (a) As explained in the next paragraph, during
your lifetime the options shall be exercised only by you. No assignment or
transfer of options, whether voluntary or involuntary, by operation of law or
otherwise, can be made except by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Corporation.



--------------------------------------------------------------------------------



 
[formof2017stockbasedcomp002.jpg]
(b) Notwithstanding the preceding paragraph, you may transfer your option rights
to one or more family members (as such term is used in the Plan) or to one or
more trusts established solely for the benefit of one or more family members or
to one or more partnerships in which the only partners are family members;
provided, however, that (i) no such transfer shall be effective unless you
deliver reasonable prior notice thereof to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions that shall have been made applicable thereto by,
the Committee or the Board, (ii) any such transferee shall be subject to the
same terms and conditions hereunder as you are and (iii) such transfer cannot be
made for value. 8. Termination of Employment: (a) By Death or Disability: Shares
which are vested as of the date of death or disability (as such term is used in
the Plan) may be purchased until the earlier of: (i) the expiration date of this
option; or (ii) the second anniversary of the date of death or disability.
Shares which are not vested as of the date of death or disability shall become
immediately vested 100 percent, provided you are employed by the Corporation on
the date of death or disability. (b) By Retirement: Shares which are vested as
of the date of retirement at 65 or after age 55 with ten (10) years of service
may be purchased until the earlier of: (i) the expiration date of this option;
or (ii) the third anniversary date of such retirement. Shares which are not
vested as of the date of retirement at age 65 or after age 55 with ten (10)
years of service shall immediately become vested 100 percent. (c) For other
reasons: Shares which are vested as of the date of termination of employment may
be purchased until the earlier of: (i) the expiration date of this option; or
(ii) the end of the one hundred eightieth (180th) day following the date of
termination of employment (except in the case of termination for cause, in which
case, no additional exercise period shall be permitted beyond the date of
termination). Shares which are not vested as of the date of employment
termination shall immediately terminate, and shall be forfeited to the
Corporation. 9. Change in Control: In the event of a Change in Control, all
Shares under this option shall become immediately vested 100 percent, and shall
remain exercisable for their entire term. Please acknowledge your agreement to
participate in the Plan and this Agreement, and to abide by all of the governing
terms and provisions, by providing your digital signature on the Agreement to
Participate. Please print a copy of the Agreement to Participate for your files.



--------------------------------------------------------------------------------



 
[formof2017stockbasedcomp003.jpg]
Refer any questions you may have regarding your stock options or exercising
stock options to the Vice President, Member Relations. Once again,
congratulations on the receipt of your stock option award. Sincerely,
_____________________ [Name, Title] HNI Corporation HNI Corporation 2017
Stock-Based Compensation Plan: Stock Option Award Agreement to Participate By
signing this Agreement, I acknowledge that I have read this Agreement and the
Plan, and that I fully understand all of my rights thereunder, as well as all of
the terms and conditions which may limit my eligibility to exercise this option.
_________________________ Participant Name Date



--------------------------------------------------------------------------------



 